Citation Nr: 0119535	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  01-01 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to May 
1971.  This matter comes before the Board of Veteran's 
Appeals (Board) on appeal from a May 2000 rating decision by 
the Boston, Massachusetts RO, which in pertinent part, denied 
service connection for hepatitis C.  


REMAND

The veteran claims he contracted hepatitis C during his 
service in Vietnam, as a result of rescue and recovery 
missions and picking up downed helicopters and crew. The 
veteran's DD 214 notes that he served as a helicopter 
repairman; however, the veteran contends that he was actually 
a crew chief on a medical evacuation helicopter.  He 
maintains that he was exposed to and saturated with blood 
while conducting medical evacuations. He further maintains 
that he had open wounds on his hands when he was exposed to 
this blood.

The veteran's service medical records note that the veteran 
required sutures for lacerations to the fingers on both 
hands; his service medical records are negative for 
complaints or findings of hepatitis C.  Following service, 
the veteran was first diagnosed with hepatitis C in October 
1992.   A VA examination conducted at QTC Medical Services in 
November 1999 confirmed a diagnosis of hepatitis C.  
Thereafter, in September 2000, the veteran's private 
physician at Granite Medical opined that the hepatitis C 
"could possibly be related to a work position the veteran 
had in the Vietnam War." There is no indication that the 
veteran's private physician reviewed the veteran's claims 
file before offering this opinion.

The Board notes that the duty to assist involves conducting a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board 
therefore finds that another VA examination should be 
accomplished in order to ascertain the etiology of any 
currently found hepatitis C.  Prior to the examination, any 
additional relevant medical records should be obtained.

In addition, the Board observes that, in adjudicating this 
claim, the RO has not, to date, considered the application of 
38 U.S.C.A. § 1154(b) (West 1991) or 38 C.F.R. § 3.304(d) 
(2000).  In light of the veteran's combat service, in 
reconsidering this issue, the RO must specifically consider 
that law and regulation.  See Dambach v. Gober, 223 F.3d 
1376, 1380 (Fed. Cir. 2000).

Moreover, the Board notes there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999),  withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Based on this new law, the Board finds that additional 
development is required.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
inquire as to where he has received 
treatment for hepatitis C since service.  
After obtaining the necessary releases, 
the RO should then contact the named 
medical providers and request copies of 
all previously unobtained medical 
records.  All records obtained should be 
associated with the claims file.  If the 
RO is unable to obtain all relevant 
records, the veteran should be notified 
of the records VA is unable to obtain, 
the efforts taken by the secretary to 
obtain those records and any further 
action to be taken by VA with respect to 
the claims.  

2.  The RO should schedule the veteran 
for a VA examination in order to 
ascertain the etiology of any currently 
diagnosed hepatitis C.  The examiner 
should thoroughly review the claims 
folder and a copy of this Remand prior to 
examination, and, express an opinion as 
to whether it is at least as likely as 
not that any currently diagnosed 
hepatitis C was incurred during the 
veteran's active duty.  The examiner 
should provide supporting rationale for 
all opinions expressed. 

3.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claim on the basis of all 
evidence of record and all applicable 
laws and regulations, to include 38 
U.S.C.A. § 1154 (b). If the decision 
remains adverse to the veteran, the RO 
should provide him with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal. An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

